11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT


Alfredo Arreola,                             * From the 29th District
                                               Court of Palo Pinto County,
                                               Trial Court No. 12633.

Vs. No. 11-15-00116-CR                       * July 14, 2016

The State of Texas,                         * Memorandum Opinion by Willson, J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
modify the judgment of the trial court to reflect that Appellant entered a plea of
“NOT TRUE” to the State’s motion. As modified, we affirm the judgment of the
trial court.